Exhibit 10.6

INVESTOR RIGHTS AGREEMENT

This Investor Rights Agreement (this “Agreement”) is made and entered into as of
May [●], 2020 by and among BJ’s Restaurants, Inc., a California corporation (the
“Company”), and SC 2018 Trust LLC, a Delaware limited liability company (“Trust
LLC,” and together with any transferees of the Securities (as defined in the
Purchase Agreement) who agree to become parties to this Agreement, each an
“Investor” and collectively, the “Investors”) (each of the Company and the
Investors, a “Party” to this Agreement, and collectively, the “Parties”).

RECITALS

WHEREAS, the Company and Trust LLC are parties to that certain Securities
Purchase Agreement, dated as of May 1, 2020 (the “Purchase Agreement”), pursuant
to which Trust LLC has become the holder of 375,000 shares of common stock, no
par value per share, of the Company (the “Common Stock” and such shares, the
“Common Shares”) and a holder of 875,000 Warrants (as defined in the Common
Share Purchase Warrant); and

WHEREAS, in connection with the investment contemplated by the Transaction
Documents (as defined in the Purchase Agreement), the Company and Investors have
determined to come to an agreement with respect to certain governance matters as
well as certain other matters, as provided in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, agree as follows:

1.    Board Appointment and Related Agreements.

(a)    Board Appointment

(i)    From the date of this Agreement and for so long as the Investors meet the
Minimum Ownership Threshold, the Investors shall have the right to designate for
appointment or nomination, as the case may be, to the Company’s board of
directors (the “Board”) or replace an Appointed Director with one (1) person
(the “Director Nominee”), who shall be designated by the Investor
Representative. The “Investor Representative” shall be Ron Shaich or any
replacement thereof approved by Trust LLC. The initial Director Nominee is Keith
Pascal (the “Initial Director Nominee”).

(ii)    As soon as reasonably possible after the Closing Date (as defined in the
Purchase Agreement) (and in no event later than ten (10) business days after the
Closing Date), and subject to the Initial Director Nominee meeting the
Independent Director Criteria below, the Company agrees that the Board and all
applicable committees of the Board shall take all necessary actions (A) to
appoint the Initial Director Nominee to the Board, (B) simultaneously therewith,
increase the size of the Board from nine (9) to ten (10) directors, and (C) to
the extent necessary, cause an existing director of the Board to resign
effective simultaneously with the appointment of the Initial Director Nominee.
As used in this Agreement, an “Appointed Director” means any Director Nominee,
including the Initial Director Nominee, who is elected or appointed to the Board
to serve as a director of the Company, including a Replacement Director.



--------------------------------------------------------------------------------

(iii)    Any Director Nominee shall (a) have business, restaurant, marketing,
technology, accounting, finance and/or other relevant experiences or expertise,
(b) be reasonably acceptable to the Governance and Nominating Committee of the
Board (the “Nominating Committee”) and the Board, (c) qualify as “independent”
pursuant to Nasdaq Stock Market listing standards and satisfy any other criteria
applicable to “independent” directors under such listing standards and under
applicable law and the rules and regulations of the Securities and Exchange
Commission, (d) have provided the items that would be required of an independent
director pursuant the Company’s normal director intake procedures (including
completion of a standard director and officer questionnaire and completion of a
background check), and (e) who does not serve as a director or officer of any
company that owns, operates or franchises casual dining restaurants; provided
that, for purposes of clause (e), such casual dining restaurants shall not
include any fine dining restaurants, any fast casual restaurants or any casual
dining restaurants with fewer than 25 locations and shall not include serving as
a director or officer of Trust LLC or Act III Holdings, LLC or any of its
Subsidiaries (clauses (a)-(e), the “Independent Director Criteria”).

(iv)    Within ten (10) business days of his or her name being submitted to the
Nominating Committee, the Nominating Committee shall determine whether such
Director Nominee is reasonably acceptable to the Board, and if such nomination
is recommended by the Nominating Committee and approved by the Board, the Board
shall take all necessary actions to promptly appoint the Appointed Director as a
director of the Company within five (5) business days of the Nominating
Committee’s recommendation. In the event the Nominating Committee or the Board
does not accept a Director Nominee, the Investors shall have the right to
recommend a substitute Director Nominee, so long as no Resignation Event has
occurred, whose appointment shall be subject to the procedures described above
and satisfaction of the Independent Director Criteria.

(v)    The Company agrees that, so long as a Resignation Event has not occurred,
subject to his or her continued satisfaction of the Independent Director
Criteria (i) the Board shall nominate for election to the Board, along with its
other nominees, the Director Nominee, including the Initial Director Nominee, at
any annual or special meeting of shareholders of the Company at which directors
are to be elected and shall recommend, support and solicit proxies for the
election of such Director Nominee at any such meeting in the same manner as it
recommends, supports, and solicits proxies for the election of any continuing
directors.

(vi)    If any Appointed Director is unable or unwilling to serve as a director
and ceases to be a director, resigns as a director, is removed as a director, or
for any other reason fails to serve or is not serving as a director at any time
prior to the occurrence of a Resignation Event, the Investor Representative
shall have the right to designate a person to be a Replacement Director (any
such replacement nominee, when appointed to the Board, shall be referred to as a
“Replacement Director”). Any Replacement Director must satisfy the Independent
Director Criteria. Any Replacement Director will be considered, approved and
appointed to the Board in accordance with the process specified in
Section 1(a)(iv).

 

2



--------------------------------------------------------------------------------

(vii)    So long as no Resignation Event has occurred, the Board shall give any
Appointed Director the same due consideration for membership to any committee of
the Board as any other independent director; provided that the Appointed
Director shall serve on at least one (1) committee of the Board. The remaining
members of each Board committee shall be selected such that each committee
includes directors whose skill sets and expertise are relevant to such
committee.

(b)    Resignation Events. As a condition to the Appointed Director’s
appointment to the Board, the Appointed Director shall, and the Investors shall
cause the Appointed Director to submit prior to effectiveness of any
appointment, an irrevocable resignation letter pursuant to which the Appointed
Director shall resign from the Board and all applicable committees thereof
effective automatically and immediately (i) upon a Resignation Event or (ii) if
at any time following the date of such person’s appointment to the Board such
person no longer meets the Independent Director Criteria set forth in
Section 1(a)(iii)(e); provided that in the case of clause (ii), the Investors
shall retain the right to nominate for appointment or nomination a Replacement
Director. The Investors shall promptly (and in any event within five
(5) business days) inform the Company in writing if the Investors fail to
satisfy the Minimum Ownership Threshold at any time. For the avoidance of doubt,
the Investors shall have no rights under Sections 1 or 4 if any Resignation
Event has occurred and the Company shall have no rights under Section 2 if any
Resignation Event has occurred. For purposes of this Agreement, a “Resignation
Event” means, regardless of actual resignation, if the Investors fail to satisfy
the Minimum Ownership Threshold at any time after the date of this Agreement.
For purposes hereof, the “Minimum Ownership Threshold” shall mean collective
beneficial ownership (as determined under Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) of the lesser
of (i) 187,500 shares of Common Stock (subject to proportionate adjustment in
the event of splits, combinations or reclassifications) or (ii) a number of
Common Shares or shares or rights convertible or exercisable into Common Shares,
including the Warrants (whether or not presently convertible or exercisable)
that, in the aggregate, are convertible or exercisable into and/or equal at
least 4.25% of the then-outstanding Common Stock (on an as-converted and
as-exercised basis).

(c)    Reimbursement. The Director Nominee or Appointed Director, as applicable,
shall be entitled to (i) reimbursement of expenses and indemnification in the
same manner and to the same extent as the other members of the Board, in
accordance with the Company’s organizational documents and on the basis of the
director indemnification agreement with the Company, and (ii) compensation in
the same manner and to the same extent as the other members of the Board. Any
director minimum ownership requirements shall be deemed satisfied in respect of
the Director Nominee or Appointed Director, as applicable, by the Common Shares
or shares or rights convertible or exercisable into Common Shares, including the
Warrants, (whether or not presently convertible or exercisable) held by the
Investors.

2.    Voting. For so long as the Investors have the right to designate or
nominate a Director Nominee pursuant to Section 1, in connection with any
proposal submitted for Company shareholder approval (at any annual or special
meeting called, or in connection with any other action (including the execution
of written consents)) related to the election or removal of directors of the
Board or any business or proposal involving the Company, each of the Investors
will (A) cause all of their respective shares of Company capital stock that are
entitled to vote, whether

 

3



--------------------------------------------------------------------------------

now owned or hereafter acquired (collectively, the “Voting Securities”), to be
present in person or represented by proxy at all meetings of shareholders of the
Company, so that all such shares shall be counted as present for determining the
presence of a quorum at such meetings and (B) vote all of their Voting
Securities in accordance with the recommendation of the Board for: (1) any
nominee or director nominated by the Nominating Committee, (2) the Company’s
“say on pay” proposal set forth in the proxy statement for any such annual
meeting, and (3) the ratification of the appointment of the Company’s
independent public accounting firm set forth in the proxy statement for any such
annual meeting; it being understood that any Investor shall be under no
obligation to vote in the same manner as recommended by the Board or in any
other manner other than its sole discretion with respect to any other matter.

3.    Standstill. The Investors agree that until the later of (x) the third
anniversary of the date of this Agreement, and (y) the date on which the
Investors no longer have the right to designate or nominate a Director Nominee
pursuant to Section 1, without the prior written consent of the Company, such
Investors will not at any time, nor will they cause or permit any of their
respective controlled Affiliates (as defined in the Purchase Agreement) to:
(a) effect or seek, offer or propose (whether publicly or otherwise) to effect,
or announce any intention to effect or cause or participate in or in any way
assist, facilitate or encourage any other Person (as defined in the Purchase
Agreement) to effect or seek, offer or propose (whether publicly or otherwise)
to effect or participate in, (i) any acquisition of any securities (or
beneficial ownership thereof), or rights or options to acquire any securities
(or beneficial ownership thereof), or any assets, indebtedness or businesses of
the Company or its Subsidiaries (as defined in the Purchase Agreement), (ii) any
tender or exchange offer, merger or other business combination involving the
Company or its Subsidiaries or assets of the Company or its Subsidiaries
constituting a significant portion of the consolidated assets of the Company and
its Subsidiaries, or (iii) any “solicitation” of “proxies” (as such terms are
used in the proxy rules of the Securities and Exchange Commission) or consents
to vote any voting securities of the Company or any of its Subsidiaries;
(b) form, join or in any way participate in a “group” (as defined under the
Exchange Act) with respect to the Company or otherwise act in concert with any
Person in respect of any such securities; (c) otherwise act, alone or in concert
with others, to seek representation on or to control or influence the
management, Board or policies of the Company or to obtain representation on the
Board of the Company (other than pursuant to the terms of this Agreement); (d)
take any action which would or would reasonably be expected to force the Company
to make a public announcement regarding any of the types of matters set forth in
clause (a) above; or (e) enter into any discussions or arrangements with any
third party with respect to any of the foregoing; it being understood that
nothing in this Section 3 shall (x) restrict or prohibit the Appointed Director
from taking any action, or refraining from taking any action, which he or she
determines, in his or her reasonable discretion, is necessary to fulfill his or
her fiduciary duties as a member of the Board (y) restrict the Investors’
acquisition of any Equity Securities paid as dividends or acquired pursuant to
Section 4 of this Agreement, in each case, in accordance with the terms of this
Agreement, or (z) restrict the Investors acquisition of equity or debt
securities of the Company or any of its Subsidiaries, or voting such securities
(subject to the provisions of Section 2) and otherwise exercising its rights and
privileges with respect to such securities, so long as such acquisition, voting
or exercise of the rights and privileges, would not constitute a violation of
clauses (a)(ii) and (iii) or (b) through (e) above.

 

4



--------------------------------------------------------------------------------

4.    Preemptive Rights.

(a)    Notwithstanding anything contained in Section 3, from and after the
Closing Date, for so long as the Investors meet the Minimum Ownership Threshold,
if the Company makes any public or non-public offering of any New Securities,
each Investor shall be afforded the opportunity to acquire from the Company all
or a portion of such Investor’s Preemptive Rights Portion of such New Securities
for the same price as that offered to the other purchasers of such New
Securities; provided, that such Investor shall not be entitled to acquire any
New Securities pursuant to this Section 4 to the extent the issuance of such New
Securities to such Investor would require approval of the stockholders of the
Company as a result of any such Investor’s status, if applicable, as an
Affiliate of the Company or pursuant to the rules and listing standards of the
Nasdaq Stock Exchange, in which case the Company may consummate the proposed
issuance of New Securities to other Persons prior to obtaining approval of the
stockholders of the Company (subject to compliance by the Company with
Section 4(e) below).

(b)    If the Company proposes to offer New Securities, it shall give the
Investors written notice of its intention, describing the anticipated price (or
range of anticipated prices), anticipated amount of New Securities and other
material terms and timing upon which the Company proposes to offer the same
(including, in the case of a registered public offering and to the extent
possible, a copy of the prospectus included in the registration statement filed
with respect to such offering) at least seven (7) business days prior to such
issuance (or, in the case of a registered public offering, at least seven
(7) business days prior to the commencement of such registered public offering)
(provided that, to the extent the terms of such offering cannot reasonably be
provided seven (7) business days prior to such issuance, notice of such terms
may be given as promptly as reasonably practicable but in any event prior to
such issuance). The Company may provide such notice to the Investors on a
confidential basis prior to public disclosure of such offering. Other than in
the case of a registered public offering, the Investor Representative may notify
the Company in writing at any time on or prior to the second (2nd) business day
immediately preceding the date of such issuance (or, if notice of all such terms
has not been given prior to the second (2nd) business day immediately preceding
the date of such issuance, at any time prior to such issuance) whether any of
the Investors will exercise such preemptive rights and as to the amount of New
Securities the Investors desire to purchase, up to the such Investor’s
Preemptive Rights Portion. In the case of a registered public offering, the
Investor Representative shall notify the Company in writing at any time prior to
the second (2nd) business day immediately preceding the date of commencement of
such registered public offering (or, if notice of all such terms has not been
given prior to the second (2nd) business day immediately preceding the date of
commencement of such registered public offering, at any time prior to the date
of commencement of such registered public offering) whether any of the Investors
will exercise such preemptive rights and as to the amount of New Securities the
Investors desire to purchase, up to such Investor’s Preemptive Rights Portion.
Such notice to the Company shall constitute a binding commitment by the
Investors to purchase the amount of New Securities so specified at the price and
other terms set forth in the Company’s notice to it. Subject to receipt of the
requisite notice of such issuance by the Company, the failure of the Investor
Representative to respond prior to the time a response is required pursuant to
this Section 4(b) shall be deemed to be a waiver of the Investors’ purchase
rights under this Section 4 only with respect to the offering described in the
applicable notice.

 

5



--------------------------------------------------------------------------------

(c)    Each Investor shall purchase the New Securities that it has elected to
purchase under this Section 4 concurrently with the related issuance of such New
Securities by the Company (subject to the receipt of any required approvals from
any governmental entity to consummate such purchase by such Investor); provided,
that if such related issuance is prior to the twentieth (20th) business day
following the date on which such Investor has notified the Company that it has
elected to purchase New Securities pursuant to this Section 4, then each
Investor shall purchase such New Securities within twenty (20) business days
following the date of the related issuance. If the proposed issuance by the
Company of securities which gave rise to the exercise by the Investor of its
preemptive rights pursuant to this Section 4 shall be terminated or abandoned by
the Company without the issuance of any securities, then the purchase rights of
the Investors pursuant to this Section 4 shall also terminate as to such
proposed issuance by the Company (but not any subsequent or future issuance),
and any funds in respect thereof paid to the Company by the Investors in respect
thereof shall be promptly refunded in full.

(d)    In the case of the offering of securities for consideration in whole or
in part other than cash, including securities acquired in exchange therefor
(other than securities by their terms so exchangeable), the consideration other
than cash shall be deemed to be the fair value thereof as reasonably determined
by the Board; provided, however, that such fair value as determined by the Board
shall not exceed the aggregate market price of the securities being offered as
of the date the Board authorizes the offering of such securities.

(e)    In the event that the Investors are not entitled to acquire any New
Securities pursuant to this Section 4 because such issuance would require the
Company to obtain stockholder approval in respect of the issuance of such New
Securities to the Investors as a result of any such Investor’s status, if
applicable, as an Affiliate of the Company or pursuant to the rules and listing
standards of the Nasdaq Stock Exchange, the Company shall, upon the Investor’s
reasonable request delivered to the Company in writing within seven (7) business
days following its receipt of the written notice of such issuance to the
Investors pursuant to this Section 4, at the Investor’s election, (i) consider
and discuss in good faith modifications proposed by the Investors to the terms
and conditions of such portion of the New Securities which would otherwise be
issued to the Investors such that the Company would not be required to obtain
stockholder approval in respect of the issuance of such New Securities as so
modified; and/or (ii) solely to the extent that stockholder approval is not
required in connection with the issuance of Equity Securities to Persons other
than the Investors, use reasonable best efforts to seek stockholder approval in
respect of the issuance of any New Securities to the Investors.

(f)    If the Investors do not elect to purchase their respective Preemptive
Election Share of the New Securities pursuant to this Section 4, the Company may
sell such portion of the New Securities on terms and conditions that are not
materially more favorable in the aggregate to the applicable purchaser(s) than
those set forth in the written notice of such offer. If such sale is not
consummated within 120 days of the date upon which the written notice of such
offer was given, then no issuance of such New Securities may be made thereafter
by the Company without again offering the same to the Investors in accordance
with this Section 4. The election by any Investor to not exercise its
subscription rights under this Section 4 in any one instance shall not affect
its right as to any subsequent proposed issuance.

 

6



--------------------------------------------------------------------------------

(g)    The Company and the Investors shall cooperate in good faith to facilitate
the exercise of the Investors’ rights pursuant to this Section 4, including
securing any required approvals or consents.

(h)    For purposes of this Section 4, the following terms have the following
meanings:

(i)    “Convertible Securities” means any security convertible into or
exchangeable for capital stock of the Company.

(ii)    “Equity Securities” means (A) all capital stock of the Company, (B) all
Convertible Securities and (C) all Options to acquire from the Company shares of
such capital stock or such Convertible Stock.

(iii)    “Excluded Securities” means (A) any securities issued by the Company as
full or partial consideration in connection with a merger, acquisition,
consolidation or purchase of all or substantially all of the securities or
assets of a corporation or other entity; (B) any shares of capital stock or
options to purchase shares of capital stock, or other equity-based awards
(including restricted stock units), issued or granted to employees (or
prospective employees who have accepted an offer of employment), directors or
consultants (as defined in the Company’s Equity Incentive Plan) of the Company
or any of its Subsidiaries, pursuant to plans that have been approved by a
majority of the independent members of the Board or that exist as of the date of
this Agreement; (C) securities issued by the Company upon the exercise, exchange
or conversion of any securities that are exercisable or exchangeable for, or
convertible into, shares of capital stock and are outstanding as of the date of
this Agreement, provided that such exercise, exchange or conversion is effected
pursuant to the terms of such securities as in effect on the date of this
Agreement; and (D) securities issued by the Company pursuant to any equipment
loan or leasing arrangement, real property leasing arrangement or debt financing
from a bank or similar financial institution approved by a majority of the
disinterested members of the Board.

(iv)    “New Securities” means all Equity Securities other than: (A) Excluded
Securities; (B) shares of any class of capital stock of the Company issued on a
pro rata basis to all holders of such class as a stock dividend or upon any
stock split or other subdivision of shares of capital stock; (C) shares of
capital stock of the Company issued as consideration in connection with an
acquisition (approved by the Board) by the Company of assets or capital stock of
any Person; (D) shares of Common Stock issued pursuant to a bona fide public
offering, or Convertible Securities or shares of Common Stock issuable upon
exercise or conversion of Convertible Securities issued pursuant to a bona fide
public offering, in each case with aggregate proceeds of at least $10,000,000,
(E) shares of Common Stock, Convertible Securities and Options issued to
existing or former officers, directors, employees or consultants of the Company
pursuant to any equity incentive plan adopted or approved by the Board from time
to time, including any shares of Common Stock issuable upon exercise of any such
Option or settlement or vesting of any award issued under such plans, (F) rights
issued pursuant to a shareholder rights plan, and (G) the issuance of warrants
with indebtedness for purposes of yield enhancement.

 

7



--------------------------------------------------------------------------------

(v)    “Options” means any options, warrants or other rights to subscribe for,
purchase or otherwise acquire any capital stock of the Company or Convertible
Securities.

(vi)    “Preemptive Rights Portion” means, with respect to an Investor, the
amount of New Securities that each Investor shall be entitled to purchase in the
aggregate determined by multiplying (1) the total number of such offered shares
of New Securities by (2) the quotient of (a) the aggregate number of shares of
Common Stock or shares or rights convertible or exercisable into Common Shares
(whether or not presently convertible or exercisable) (on an as-converted and
as-exercised basis) held by such Investor, as of such date, divided by (b) the
aggregate number of shares of Common Stock (on an as-converted and as-exercised
basis) outstanding as of such date.

5.    Corporate Opportunities. The Company, on behalf of itself and its
Subsidiaries, to the fullest extent permitted by applicable law,
(a) acknowledges and affirms that the Investors and their Affiliates and
Representatives, including any Director Nominee or any other members of the
Board affiliated with the Investors (the “Investor Group”): (i) have
participated (directly or indirectly) and will continue to participate (directly
or indirectly) in direct investments in corporations, joint ventures, limited
liability companies and other entities (“Other Investments”), including Other
Investments engaged in various aspects of businesses similar to those engaged in
by the Company and its Subsidiaries (and related services businesses) that may,
are or will be competitive with the Company’s or any of its Subsidiaries’
businesses or that could be suitable for the Company’s or any of its
Subsidiaries’ interests, (ii) have done and may do business with any client,
customer, vendor or lessor of any of the Company or its Affiliates or any other
Person with which any of the Company or its Affiliates has a business
relationship, (iii) have interests in, participate with, aid and maintain seats
on the board of directors or similar governing bodies of, or serve as officers
of, Other Investments, (iv) may develop or become aware of business
opportunities for Other Investments; and (v) may or will, as a result of or
arising from the matters referenced in this Section 5, the nature of the
Investor Group’s businesses and other factors, have conflicts of interest or
potential conflicts of interest, (b) hereby renounces and disclaims any interest
or expectancy in any business opportunity (including any Other Investments or
any other opportunities that may arise in connection with the circumstances
described in the foregoing clauses (a)(i) through (a)(v) (each, a “Renounced
Business Opportunity”)), (c) acknowledges and affirms that no member of Investor
Group, including any Director Nominee, shall have any obligation to communicate
or offer any Renounced Business Opportunity to the Company or any of its
Subsidiaries, and any member of Investor Group may pursue a Renounced Business
Opportunity and (d) waives any claim against the Investor Group and each member
thereof. The Company agrees that in the event that the Investor Group or any
member thereof acquires knowledge of a potential transaction or matter which may
constitute a corporate opportunity for both (x) the Investor Group and (y) the
Company or its Subsidiaries, a member of the Investor Group shall not have any
duty to offer or communicate information regarding such corporate opportunity to
the Company or its Subsidiaries. To the fullest extent permitted by applicable
law, the Company hereby waives any claim against the Investor Group and each
member thereof that such member or the Investor Group is liable to the Company
or its stockholders for breach of any fiduciary duty solely by reason of the
fact that the Investor Group or such member of the Investor Group (A) pursues or
acquires any corporate opportunity for its own account or the account of any
Affiliate or other Person, (B) directs, recommends, sells, assigns or otherwise
transfers such corporate opportunity to another Person or (C) does not
communicate information regarding such

 

8



--------------------------------------------------------------------------------

corporate opportunity to the Company. Notwithstanding anything to the contrary
in the foregoing, the Company does not renounce its interest in any corporate
opportunity if such corporate opportunity was expressly offered to a Director
Nominee solely in his or her capacity as a member of the Board of Directors;
provided that such opportunity has not been separately presented to the
Investors, their Affiliates or their respective Representatives. Notwithstanding
anything to the contrary in the foregoing, the Company shall not be prohibited
from pursuing any Renounced Business Opportunity as a result of this Section 5.

6.    Access to Information.

(a)    For so long as the Investors meet the Minimum Ownership Threshold and
subject to the provisions of Section 7, if there is not at such time an
Appointed Director or any other member of the Board affiliated with the
Investors serving on the Board:

(i)    the Company shall, and shall cause its Subsidiaries and Representatives
to, deliver to the Investor Representative (who shall have the right to share
such information provided by the Company, its Subsidiaries or its
Representatives with the Investor Group) promptly upon reasonable advance
notice, all books, records and information, including financial information, and
documents concerning or regarding its businesses, properties and assets and
personnel of the Company and its Subsidiaries as may reasonably be requested by
or on behalf of the Investors or their Affiliates.

(ii)    the Company shall (and shall cause its Subsidiaries to), upon reasonable
prior notice, afford the Investors, their Affiliates and their respective
Representatives reasonable access, during normal business hours, to the Company,
its employees, agents, properties, offices and other facilities, contracts,
books and records. The Company shall, and shall cause its Subsidiaries and
Representatives to, cooperate with the Investors, their Affiliates and their
Representatives in connection with such investigation and examination, and the
Investors, their Affiliates and their Representatives shall cooperate with the
respective Representatives of the Company and shall use their reasonable best
efforts to minimize any disruption to the business.

(b)    For so long as the Investors meet the Minimum Ownership Threshold and
subject to the provisions of Section 7, the Appointed Director may, from time to
time, share Confidential Information he or she receives with the Investor Group.

7.    Confidentiality.

(a)    The Investors will, and will direct their respective Affiliates and their
respective Representatives who actually receive Confidential Information to,
keep confidential any Confidential Information and to use the Confidential
Information solely for the purposes of monitoring, administering or managing the
Investors’ investment in the Company made pursuant to this Agreement; provided
that an Investor may disclose Confidential Information (i) to its attorneys,
accountants, consultants and financial and other professional advisors to the
extent reasonably necessary to obtain their services in connection with its
investment in the Company, (ii) subject to the provisions of Section 3, to any
prospective purchaser of Equity Securities from such Investor (as long as such
prospective purchaser is not an owner, operator or franchisor of casual dining
restaurants or an Affiliate of any such person) agrees in writing to be bound by

 

9



--------------------------------------------------------------------------------

similar confidentiality or non-disclosure terms as are contained in this
Agreement (with the Company as an express third-party beneficiary of such
agreement), (iii) to any Affiliate, partner, member, limited partners, or
related investment fund of such Investor and their Affiliates and their
respective Representatives, in each case in the ordinary course of business
(provided that the recipients of such Confidential Information are directed to
abide by the confidentiality and non-disclosure obligations contained herein),
(iv) as may be reasonably determined by such Investor to be necessary in
connection with such Investor’s enforcement of its rights in connection with
this Agreement or its investment in the Company, or (v) as may otherwise be
required by law or legal, judicial or regulatory process; and provided, further,
that (x) any breach of the confidentiality and use terms herein by any Person to
whom such Investor may disclose Confidential Information pursuant to clauses
(i) and (iii) of the preceding proviso shall be attributable to such Investor
for purposes of determining such Investor’s compliance with this Section 7,
except those who have entered into a separate confidentiality or non-disclosure
agreement or obligation with the Company and (y) that such Investor takes
commercially reasonable steps (at the Company’s sole expense) to minimize the
extent of any required disclosure described in clause (v) of the preceding
proviso.

(b)    For purposes of this Agreement, the following terms shall have the
following meanings:

(i)    “Confidential Information” means any information (including oral, written
and electronic information) regarding the Company or its Subsidiaries that may
be furnished to the Investors, their Affiliates or their Representatives by or
on behalf of the Company pursuant to this Agreement that is non-public,
confidential or proprietary in nature, together with all analyses, compilations,
forecasts, studies or other documents prepared by the Investors or their
respective Affiliates or Representatives which contain, are based upon or
otherwise reflect such information. “Confidential Information” shall not include
such portions of the Confidential Information that (a) are or become generally
available to the public other than as a result of the Investors’, their
Affiliates’ or their Representatives’ disclosure in violation of this Agreement,
(b) are or become available to the Investors, their Affiliates or their
Representatives on a non-confidential basis from a source other than the Company
or its Subsidiaries, (c) were already in the Investors’, their Affiliates’ or
their Representatives’ possession prior to the date of this Agreement and which
were not obtained from the Company or its Subsidiaries or (d) are independently
developed by the Investors, their Affiliates or their Representatives without
reference to the Confidential Information.

(ii)    “Representatives” means a Person’s directors, members, officers,
employees, agents, consultants, accountants, attorneys or financial advisors and
direct or indirect members or partners or Affiliates of the foregoing.

(c)    The provisions of this Agreement shall supersede that certain
Non-Disclosure Agreement, dated April 17, 2020, by and between the Company and
Act III Management, LLC but shall not supersede the existing Non-Disclosure
Agreement, dated October 3, 2019, by and among the Company, Noah Elbogen and
Trust LLC.

8.    Specific Performance. Each of the Investors, on the one hand, and the
Company, on the other hand, acknowledges and agrees that irreparable injury to
the other Party hereto would occur in the event any of the provisions of this
Agreement were not performed in accordance with

 

10



--------------------------------------------------------------------------------

their specific terms or were otherwise breached and that such injury would not
be adequately compensable by the remedies available at law (including the
payment of money damages). It is accordingly agreed that the Investors, on the
one hand, and the Company, on the other hand (in each case, the “Moving Party”),
shall each be entitled to specific enforcement of, and injunctive relief to
prevent any violation of, the terms hereof, and the other Party hereto will not
take action, directly or indirectly, in opposition to the Moving Party seeking
such relief on the grounds that any other remedy or relief is available at law
or in equity. This Section 8 is not the exclusive remedy for any violation of
this Agreement.

9.    Section 16 Matters. If the Company becomes a party to a consolidation,
merger or other similar transaction, or if the Company proposes to take or omit
to take any other action under Section 4 (including granting to the Investors or
their Affiliates the right to participate in any issuance of New Securities) or
otherwise or if there is any event or circumstance that may result in the
Investor Group or any member thereof being deemed to have made a disposition or
acquisition of Equity Securities or derivatives thereof for purposes of
Section 16 of the Exchange Act (including the purchase by the Investors of any
New Securities under Section 4 or any awards or grants made to the Director
Nominee), and if the Director Nominee is serving on the Board at such time or
has served on the Board during the preceding six (6) months (i) the Board or a
committee thereof composed solely of two (2) or more “non-employee directors” as
defined in Rule 16b-3 of the Exchange Act will pre-approve such acquisition or
disposition of equity securities of the Company or derivatives thereof for the
express purpose of exempting the interests of Investor Group or any member
thereof (for the Investors and/or their Affiliates, to the extent such persons
may be deemed to be “directors by deputization”) in such transaction from
Section 16(b) of the Exchange Act pursuant to Rule 16b-3 thereunder and (ii) if
the transaction involves (A) a merger or consolidation to which the Company is a
party and the Common Stock is, in whole or in part, converted into or exchanged
for equity securities of a different issuer, (B) a potential acquisition or
deemed acquisition, or disposition or deemed disposition, by Investor Group or
any member thereof of equity securities of such other issuer or derivatives
thereof and (C) an Affiliate or other designee of the Investors or their
Affiliates will serve on the board of directors (or its equivalent) of such
other issuer pursuant to the terms of an agreement to which the Company is a
party (or if the Investors notify the Company of such service a reasonable time
in advance of the closing of such transactions), then if the Company requires
that the other issuer pre-approve any acquisition of equity securities or
derivatives thereof for the express purpose of exempting the interests of any
director or officer of the Company or any of its subsidiaries in such
transactions from Section 16(b) of the Exchange Act pursuant to Rule 16b-3
thereunder, the Company shall require that such other issuer pre-approve any
such acquisitions of equity securities or derivatives thereof for the express
purpose of exempting the interests of Investor Group or any member thereof (for
the Investors and/or their Affiliates, to the extent such persons may be deemed
to be “directors by deputization” of such other issuer) in such transactions
from Section 16(b) of the Exchange Act pursuant to Rule 16b-3 thereunder.

10.    Securities Laws. Each Investor acknowledges that it is aware, and will
advise each of its representatives who are informed as to the matters that are
the subject of this Agreement, that the United States securities laws may
prohibit any person who directly or indirectly has received from an issuer
material, non-public information from purchasing or selling securities of such
issuer or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities.

 

11



--------------------------------------------------------------------------------

11.    Miscellaneous.

(a)    Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of California, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of California or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of California. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in Los Angeles County, California, for the adjudication
of any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

(b)    Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each Party and
delivered to the other Parties; provided that a facsimile or .pdf signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile or .pdf signature.

(c)    Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d)    Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the Parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the Parties or the practical
realization of the benefits that would otherwise be conferred upon the Parties.
The Parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

12



--------------------------------------------------------------------------------

(e)    Entire Agreement; Amendment and Waiver. This Agreement and the other
Transaction Documents (as defined in the Purchase Agreement) supersede all other
prior oral or written agreements between the Investors, the Company, their
Affiliates and Persons acting on their behalf with respect to the matters
discussed herein, and this Agreement, the other Transaction Documents, and the
instruments referenced herein and therein contain the entire understanding of
the Parties with respect to the matters covered herein and therein and, except
as specifically set forth herein or therein, neither the Company nor any
Investor makes any representation, warranty, covenant or undertaking with
respect to such matters. Provisions of this Agreement may be amended and the
observance thereof may be waived (either generally or in a particular instance
and either retroactively or prospectively), only with the written consent of the
Company and the Investor Representative. No failure on the part of any Party to
exercise, and no delay in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such Party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law. Any amendment or waiver effected in accordance with this
Section 11(e) shall be binding upon each Investor and the Company. No such
amendment shall be effective to the extent that it applies to less than all of
the Investors. Notwithstanding the foregoing, any Affiliate of Buyer (as defined
in the Purchase Agreement) to whom there is a Transfer (as defined in the
Purchase Agreement) of Securities shall have the right to become party to this
Agreement as an Investor pursuant to a joinder to this Agreement.

(f)    Notices. Any notices, consents, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon delivery, when sent by electronic mail; or (iii) one
business day after deposit with an overnight courier service, in each case
properly addressed to the party to receive the same. The addresses and e-mail
addresses for such communications shall be:

 

If to the Company:   

BJ’s Restaurants, Inc.

7755 Center Avenue

Huntington Beach, California 92647

Attention:        Greg Levin

E-mail:              glevin@bjsrestaurants.com

with a copy (for informational purposes only) to:   

 

Elkins Kalt Weintraub Reuben LLC

10345 W. Olympic Blvd.

Los Angeles, CA 90064

Attention:        Robert Steinberg, Esq.

E-mail:              rsteinberg@elkinskalt.com

If to Trust LLC:   

SC 2018 Trust LLC

23 Prescott St.

Brookline, MA 02446

Attention:        Ron Shaich

E-mail:              ronshaich@act3holdings.com

 

13



--------------------------------------------------------------------------------

with a copy (for informational purposes only) to:   

 

Sullivan & Cromwell LLP

125 Broad St.

New York, NY 10004

Attention:        Frank Aquila

                         Audra D. Cohen

E-mail:              aquilaf@sullcrom.com

                         cohena@sullcrom.com

If to the Investor Representative:   

Ron Shaich

23 Prescott St.

Brookline, MA 02446

E-mail:              ronshaich@act3holdings.com

with a copy (for informational purposes only) to:   

 

Sullivan & Cromwell LLP

125 Broad St.

New York, NY 10004

Attention:        Frank Aquila

                         Audra D. Cohen

E-mail:              aquilaf@sullcrom.com

                         cohena@sullcrom.com

If to an Investor, to its address and e-mail address set forth on the Schedule
of Investors attached hereto, with copies to such Investor’s representatives as
set forth on such Schedule of Investors, with a copy (for informational purposes
only) to:

Sullivan & Cromwell LLP

125 Broad St.

New York, NY 10004

Attention:        Frank Aquila

                          Audra D. Cohen

E-mail:             aquilaf@sullcrom.com

                          cohena@sullcrom.com

or to such other address and/or e-mail address and/or to the attention of such
other Person as the recipient Party has specified by written notice given to
each other Party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s e-mail containing the time, date, recipient e-mail
address or (C) provided by an

 

14



--------------------------------------------------------------------------------

overnight courier service shall be rebuttable evidence of personal service,
receipt by e-mail or receipt from an overnight courier service in accordance
with clause (i), (ii) or (iii) above, respectively.

(g)    Successors and Assigns. The terms and conditions of this Agreement shall
be binding upon, inure to the benefit of, and be enforceable by the Parties and
their respective successors, heirs, and permitted assigns. No Party shall assign
this Agreement or any rights or obligations hereunder without, with respect to
any Investor, the prior written consent of the Company, except to an Affiliate
of Buyer, and with respect to the Company, the prior written consent of the
Investor Representative.

(h)    No Third Party Beneficiaries. This Agreement is intended solely for the
benefit of the Parties and their respective successors, heirs and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

(i)    Interpretation; Absence of Presumption.

(i)    When a reference is made in this Agreement to an Article, Section,
Schedule or Exhibit, such reference shall be to an Article, Section, Schedule or
Exhibit of this Agreement unless otherwise indicated.

(ii)    Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”

(iii)    The words “hereof,” “herein,” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole (including all of the Schedules and Exhibits) and not to any
particular provision of this Agreement.

(iv)    Unless otherwise specified in this Agreement, the term “dollars” and the
symbol “$” mean U.S. dollars for purposes of this Agreement and all amounts in
this Agreement shall be paid in U.S. dollars.

(v)    The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such term.

(vi)    Any agreement, instrument or statute defined or referred to in this
Agreement means such agreement, instrument or statute as from time to time
amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes.

(vii)    Each of the Parties has participated in the drafting and negotiation of
this Agreement. If an ambiguity or question of intent or interpretation arises,
this Agreement shall be construed as if it is drafted by each of the Parties,
and no presumption or burden of proof shall arise favoring or disfavoring any
Party by virtue of authorship of any of the provisions of this Agreement.

[The remainder of this page intentionally left blank]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 

BJ’S RESTAURANTS, INC.

By:  

 

  Name:   Title:

[Signature Page to Investor Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 

SC 2018 TRUST LLC

By:  

 

  Name:   Title:

[Signature Page to Investor Rights Agreement]